Notice of Allowance
The amendments and response filed 12 February 2021 are acknowledged and have been considered in their entirety.  
Claims 2, 13 and 23-30 are cancelled; claims 31-33 are new; thus, claims 1, 3-12, 14-22 and 31-33 are pending.  Claims 8-12 and 14-22 have been amended to depend from previously examined claim 1 and thus are included in the examination of claims 1-7 and new claims 31-33.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney/agent Nicole Kling on 03 March 2021.
The application has been amended as follows: 
In the Claims:

14.    (Currently Amended) The system of claim 8, 

wherein the second polypeptide comprises from the N-terminus to the C-terminus:
		[[b)]] a) a polypeptide comprising from the N-terminus to the C-terminus:
			i)_an extracellular binding domain;
			ii) a transmembrane domain;
iii) at least one intracellular signaling domain; and 
iv) a degron domain; or
b) a polypeptide comprising SEQ ID NO: 39 or a sequence that is at least 70% identical to SEQ ID NO: 39 that maintains the same function; and/or wherein the first polypeptide and second polypeptide are physically linked to one another and/or flank a self-cleaving peptide domain.

22.    (Currently Amended) The system of claim 15, wherein the first polypeptide comprises:
a) a polypeptide comprising from the N-terminus to the C-terminus:
i)_an extracellular binding domain;
ii) a transmembrane domain; and 
iii) a peptide domain;
b) a polypeptide comprising from the N-terminus to the C-terminus:
i)_an extracellular binding domain;
ii) a transmembrane domain;
iii) at least one intracellular signaling domain; and 
iv) a peptide domain;
c) a polypeptide comprising from the N-terminus to the C-terminus:
i)_an extracellular binding domain;
ii) a transmembrane domain;
iii) a single intracellular signaling domain; and 
iv) a peptide domain;
d) a polypeptide comprising from the N-terminus to the C-terminus:
i)_an extracellular binding domain;
ii) a transmembrane domain;
iii) a first intracellular signaling domain;
iv) a second intracellular signaling domain; and 
v) a peptide domain; or
. 



32.     (Currently amended) The polypeptide of claim 1, wherein the first and second intracellular signaling domain comprising an intracellular domain of a costimulatory molecule are, independently, a signaling domain from a protein selected from the group consisting of: CD2; CD7; CD27; CD28; CD30; CD40; CD 134 (OX40); CD137 (4-1BB); CD273 (PD-L2); CD274 (PD- L1); CD278 (ICOS); LFA-1; LIGHT; NKG2C; and B7-H3.
[[32]]33.    (Currently amended) The polypeptide of claim 1, wherein the ITAM containing primary cytoplasmic signaling sequence is a signaling domain from a protein selected from the group consisting of: TCRC; FcRy; FcRβ; CD3ζ; CD3γ; CD3δ; CD3ε; CD5; CD22; CD79a; CD79b; CARD11; CD54 (ICAM); CD83; CD150 (SLAMF1); CD152 (CTLA4); CD223 (LAG3); CD270 (HVEM); DAP10; LAT; KD2C SLP76; TRIM; ZAP70; and CD66d.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to chimeric antigen receptor (CAR) polypeptides, which comprise from the N to C-terminus: a) an extracellular binding domain comprising an antigen-binding fragment of an antibody; b) a transmembrane domain, c) a first intracellular signaling domain which is a intracellular domain of costimulatory molecule, d) a repressible protease and e) the combination of A) an immunoreceptor tyrosine-based activation motif (ITAM) containing primary cytoplasmic signaling sequence, and B) a second intracellular signaling domain comprising an intracellular domain of a costimulatory molecule; 1, 3-12, 14-22 and 31-33 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        04 March 2021